BOLIN, Judge ad hoc.
This case was consolidated, for the purpose of trial both in the lower court and before us, with case No. 8979, which is reported as Alice D. Norris v. Thomas W. Sharp, Acting Administrator of the Division of Employment Security of the Department of Labor, State of Louisiana, 111 So.2d 181.
For all practical purposes the facts and law are identical with the Norris case, and, for the reasons stated therein, it is our judgment that the findings of the Board of Review for the Division of Employment Security for the State of Louisiana, and the District Court, be reversed and the decision of the Appeals Referee for the said Division of Employment Security be reinstated and the Administrator of the said Division of Employment Security is ordered to reinstate the applicant for the benefits which he was found to be entitled to under said Act by the said Appeals Referee, without cost to him.
Joint motion was made while this case was on appeal before us to have Richard E. Brown substituted as Administrator of the Division of Employment Security of the Department of Labor, State of Louisiana, for the reason that he had replaced Mr. Thomas W. Sharp while the case was pending. This motion was granted by us and the pleadings are thereby accordingly ordered amended to that extent.
HARDY, J., absent.